Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2021 and 10/22/2021 has been considered by the examiner. 
Status of Claims
Claim(s) 1-30 is/are pending in this application.
Of the above claim(s), 11-18 and 26-30 is/are withdrawn from consideration.
Claim(s) 1-10, and 19-25 have been rejected below.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim1-10, and 19-25, drawn to a method and apparatus for a user equipment including transmitting waypoints from the UE to a network node in order to determine the position of a UAV and for the purpose of enabling efficient communication between a network of nodes, classified in G08G 5/003.
II. Claim 11-18 and 26-30, drawn to a method and apparatus for a network of nodes including determining from a flight a subset of network nodes in order to inform said subset of nodes as to when to expect a UAV to be within the coverage of a given node, classified in G08G 5/0026.

Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as allowing the nodes to track and monitor the position of a UAV as it travels along its flight path without requiring the specifics of the direct communication between the nodes and the UAV as outline in subcombination I.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A different field of search: Subcombination I and II would require a difference field of search. Group I would require searching for prior art related to the direct communication 
Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Nathan Mutter on 3/23/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-10, and 19-25.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 11-18 and 26-30 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-10, and 19-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory an abstract idea without significantly more. 
Step 1:
Applicant’s invention is drawn to the statutory category(ies) of a method and an apparatus and therefore passes Step 1.
Step 2A Prong 1:

Step 2A Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a “processor” to perform “transmitting.” The processor in the step(s) is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining) such that it amounts no more than mere instructions to apply the exception using a generic computer component and the steps of transmitting would be mere insignificant extra solution activity. Accordingly, this additional 
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform determining, receiving and transmitting and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Further claim(s) 2-10, and 26-30, fail to remedy the deficiencies of the parent claim as they do not impose any limitations that amount to significantly more than the abstract idea itself.
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-10, and 19-25 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention. As such, the presentment of claim(s) 1-10, and 19-25 otherwise styled as a computer product or an apparatus, for example, would be subject to the same analysis. Therefore, claim(s) 1-10, and 19-25 are rejected as being drawn to an abstract idea under the same rational.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, and 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraunhofer: “Flight Path Information Report: Trigger and Content” (NPL provided on file by applicant and referenced for the sake of this action) in view of Butler (US 2017/0263132).
With respect to claim 1 Butler teaches a method for wireless communications at a user equipment (UE), comprising:
receiving an approved flight plan (Fraunhofer, Page 1 Section 1, Page 1 Section 2 “signaling flight path information” it is implicit that the flight path information is approved because it would be illegal to fly otherwise); 
receiving a query (Fraunhofer,  Page 1 Section 2, condition 1 “Upon reception of request of message for flight path information from serving eNB”) from a network node (Fraunhofer,  Page 1 Section 2, condition 1 “Upon reception of request of message… from serving eNB”) , the query comprising an indication of a subset of the plurality of approved flight plan sectors (Fraunhofer,  Page 1 Section 2, condition 1 “Upon reception of request of message for flight path information from serving eNB” note: each node in the eNB system is in charge of a sector and the sector that the current serving node is in control of reads on the claimed limitation of “a subset of the plurality of approved flight plan sectors”) and a request for a plurality of waypoints (Fraunhofer, Fig. 1 and 2,  Page 2 Section 3 “In the area coverage use case…the speed of the Aerial UE could vary and therefore providing… the waypoints is necessary”) of the UE within the indicated subset of the plurality of approved flight plan sectors (Fraunhofer, Page 1 Section 2, condition 1); 
determining, in response to receiving the query from the network node, a flight path (Fraunhofer Fig. 1,2, Page 1 Section 2, Condition 1, Page 2 Section 3) comprising the plurality of waypoints of the UE (Fraunhofer Fig. 1,2, Page 1 Section 2, Condition 1, Page 2 Section 3 see figure for waypoints) based at least in part on the received approved flight plan (Fraunhofer Fig. 1,2, Page 1 Section 2, Condition 1, Page 2 Section 3); and 
transmitting, to the network node, a flight declaration message (Fraunhofer, Fig. 1 and 2,  Page 2 Section 3 “In the area coverage use case…the speed of the Aerial UE could vary and therefore providing… the waypoints is necessary”)  comprising the plurality of waypoints of the UE (Fraunhofer Fig. 1,2, Page 1 Section 2, Condition 1, Page 2 Section 3 see figures for waypoints) .

Fraunhofer does not specifically teach:
receiving an approved flight plan comprising a plurality of approved flight plan sectors; 
determining, in response to receiving the query from the network node, a flight path comprising the plurality of waypoints of the UE for the indicated subset of the plurality of approved flight plan sectors based at least in part on the received approved flight plan; and 

Butler teaches receiving an approved flight plan (Butler Fig. 3 element 610 ¶[52] specifically the fight plan filed by the drone, it is implicit that the flight plan request is approved since otherwise it would be illegal to fly the drone) comprising a plurality of approved flight plan sectors (Butler Fig. 3 elements 60 ¶[52] specifically the zone(s) under the control of the respective zone controllers being contacted and analyzed for a given flight plan would read on a subset of approved sectors); 
determining, a flight path comprising the plurality of waypoints of the UE (Butler ¶[29-32] although referred to as 4D cells, 3 of the dimensions corresponded to the location of the UAV and are identical to waypoints) for the indicated subset of the plurality of approved flight plan sectors (Butler Fig. 3 elements 60 ¶[52]) based at least in part on the received approved flight plan (Butler Fig. 5 elements 702, 704, ¶[63]); 
Thus as shown above Fraunhofer teaches a base invention of communication of flight plans and Butler teaches wherein flight plans are created and approved based on approved sectors. These two references are analogous to one another because both are drawn to the creation and transmission of flight plans. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Fraunhofer to apply the teachings of Butler because the teaching of wherein flight plans are created and approved based on approved sectors taught by Butler was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of communication of flight plans taught by 

With respect to claim 19 Fraunhofer teaches a an apparatus for wireless communications at a user equipment (UE), comprising: 
a processor, memory coupled to the processor; and instructions stored in the memory (Fraunhofer, Page 1 Section 1, Fraunhofer, Page 1 Section 2 note: although not explicitly stated, the UAV User Equipment (EU) must have a processor and memory in order to operate) and executable by the processor to cause the apparatus to: 
receiving an approved flight plan (Fraunhofer, Page 1 Section 1, Page 1 Section 2 “signaling flight path information” it is implicit that the flight path information is approved because it would be illegal to fly otherwise); 
receiving a query (Fraunhofer,  Page 1 Section 2, condition 1 “Upon reception of request of message for flight path information from serving eNB”) from a network node (Fraunhofer,  Page 1 Section 2, condition 1 “Upon reception of request of message… from serving eNB”) , the query comprising an indication of a subset of the plurality of approved flight plan sectors (Fraunhofer,  Page 1 Section 2, condition 1 “Upon reception of request of message for flight path information from serving eNB” note: each node in the eNB system is in charge of a sector and the sector that the current serving node is in control of reads on the claimed limitation of “a subset of the plurality of approved flight plan sectors”) and a request for a plurality of waypoints (Fraunhofer, Fig. 1 and 2,  Page 2 Section 3 “In the area coverage use case…the speed of the Aerial UE could vary and therefore providing… the waypoints is necessary”) of the UE within the indicated subset of the plurality of approved flight plan sectors (Fraunhofer, Page 1 Section 2, condition 1); 
determining, in response to receiving the query from the network node, a flight path (Fraunhofer Fig. 1,2, Page 1 Section 2, Condition 1, Page 2 Section 3) comprising the plurality of waypoints of the UE (Fraunhofer Fig. 1,2, Page 1 Section 2, Condition 1, Page 2 Section 3 see figure for waypoints) based at least in part on the received approved flight plan (Fraunhofer Fig. 1,2, Page 1 Section 2, Condition 1, Page 2 Section 3); and 
transmitting, to the network node, a flight declaration message (Fraunhofer, Fig. 1 and 2,  Page 2 Section 3 “In the area coverage use case…the speed of the Aerial UE could vary and therefore providing… the waypoints is necessary”)  comprising the plurality of waypoints of the UE (Fraunhofer Fig. 1,2, Page 1 Section 2, Condition 1, Page 2 Section 3 see figures for waypoints) .

receiving an approved flight plan comprising a plurality of approved flight plan sectors; 
determining, in response to receiving the query from the network node, a flight path comprising the plurality of waypoints of the UE for the indicated subset of the plurality of approved flight plan sectors based at least in part on the received approved flight plan; and 

Butler teaches receiving an approved flight plan comprising a plurality of approved flight plan sectors (Butler Fig. 4 elements 503, 506, 507, 515 Fig. 6 ¶[29-32, 55-57, 62]); 
determining, a flight path comprising the plurality of waypoints of the UE for the indicated subset of the plurality of approved flight plan sectors based at least in part on the received approved flight plan (Butler Fig. 5 elements 702, 704, ¶[63]); 
Thus as shown above Fraunhofer teaches a base invention of communication of flight plans and Butler teaches wherein flight plans are created and approved based on approved sectors. These two references are analogous to one another because both are drawn to the creation and transmission of flight plans. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Fraunhofer to apply the teachings of Butler because the teaching of wherein flight plans are created and approved based on approved sectors taught by Butler was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of communication of flight plans taught by Fraunhofer to yield the advantage of providing an easy means to know which locations UAVs 

With respect to claim(s) 2 and 20, Fraunhofer as previously modified teaches a method wherein determining the flight path comprises: calculating the plurality of waypoints based at least in part on a trajectory of the UE (Fraunhofer Fig. 1,2, Page 1 Section 2, Condition 1, Page 2 Section 3, Butler ¶[29-32, 43-44] specifically, both Fraunhofer and Butler calculate their waypoints based on the “trajectory of the UE” since both choose waypoints based on where the UAV is heading), one or more factors external to the UE, or both (Fraunhofer Fig. 1,2, Page 1 Section 2, Condition 1, Page 2 Section 3, Butler ¶[29-32, 43-44]).

With respect to claim(s) 3 and 21, Fraunhofer as previously modified teaches a method wherein the received query indicates a minimum, a maximum, or both, of number of waypoints for inclusion in the flight declaration message (Fraunhofer, Page 4, paragraph 3, proposal 2 wherein it is taught that the reporting should be at least the take-off point and landing-point which would be the minimum number of waypoints).

With respect to claim(s) 4 and 22, Fraunhofer as previously modified teaches a method wherein receiving the query from the network node comprises: receiving the query from the network node via radio resource control (RRC) signaling (Fraunhofer, Page 1 Section 1, Fraunhofer, Page 1 Section 2).

 Fraunhofer as previously modified teaches a method wherein receiving the query from the network node comprises: receiving a plurality of queries from a plurality of network nodes (Fraunhofer, Page 1 Section 1, Fraunhofer, Page 1 Section 2).

With respect to claim(s) 6 and 24, Fraunhofer as previously modified teaches a method wherein each waypoint of the plurality of waypoints comprises an expected three dimensional position of the UE (Fraunhofer Fig. 3 Page 4, Paragraph 2, “The M waypoints can be represented by 3D positional co-ordinates” Butler ¶[31], the 4D Cells disclosed by Butler include the standard special dimensions) corresponding to the waypoint within a corresponding one of the subset of the plurality of approved flight plan sectors (Fraunhofer Fig. 3 Page 4, Paragraph 2, Butler ¶[31]).

With respect to claim(s) 7 and 25, Fraunhofer as previously modified teaches a method wherein each of the plurality of waypoints further comprises a timestamp indicating a minimum expected entry time and a maximum expected exit time (Fraunhofer Fig. 3 Page 4, Paragraph 2, “Observation 6: Drastically varying Aerial UE speeds when covering specific areas of interest, requires timestamps associated with these waypoints.” Butler ¶[31] wherein the cells include the temporal dimension of time) of the UE corresponding to the expected three dimensional position corresponding to the waypoint (Fraunhofer Fig. 3 Page 4, Paragraph 2, Butler ¶[31]).
It is noted that the teaching of attaching timestamps to the waypoints as taught by both Fraunhofer and Butler would read on both the minimum expected entry time and a maximum 

With respect to claim(s) 8, Fraunhofer as previously modified teaches a method wherein the plurality of approved flight plan sectors comprises a plurality of contiguous flight plan sectors (Butler Fig. 3 element 60 ¶[52]).

With respect to claim(s) 9, Fraunhofer as previously modified teaches a method wherein each flight plan sector of the plurality of contiguous flight plan sectors comprises a volume and a time period corresponding to a duration that the UE is permitted to occupy the volume (Fraunhofer Fig. 3 Page 4, Paragraph 2, Butler ¶[29-32] note: both the timestamps of Fraunhofer and 4 Dimensional cells including time of Butler are approved and therefore must include a time period corresponding to a duration that the UE is permitted to occupy the volume).

With respect to claim(s) 10, although Fraunhofer as previously modified doesn’t explicitly teach a method wherein each approved flight plan sector of the plurality of approved flight plan sectors comprises one or both of a sector identification or a sector number this feature would necessary within the inventions of Fraunhofer and Butler. More specifically it 
onclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767. The examiner can normally be reached 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/J.S.F/             Examiner, Art Unit 3665                                                                                                                                                                                           /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665